Citation Nr: 0843067	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-17 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of right 
shoulder strain, to include acromioclavicular joint 
arthritis.
 
2.  Entitlement to service connection for a left shoulder 
disorder, to include acromioclavicular joint arthritis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1980 to 
September 1983 and March 2003 to September 2004.  The veteran 
also reported active service from December 1990 to August 
1991; his Form DD 214 confirms that he had an additional 8 
months of active service.  The veteran had additional service 
with the National Guard. 

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied service connection for a 
bilateral shoulder condition.  


FINDINGS OF FACT

1.  Degenerative joint disease of the right shoulder, 
acromioclavicular and glenohumeral joint, is etiologically 
related to active service.  

2.  Degenerative joint disease of the left shoulder, 
acromioclavicular and glenohumeral joint, is etiologically 
related to active service.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right shoulder, 
acromioclavicular and glenohumeral joint, is presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  Degenerative joint disease of the left shoulder, 
acromioclavicular and glenohumeral joint, is presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a July 2005 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  

A March 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing the corrective March 2006 
notice.  The RO readjudicated the case in a May 2006 
statement of the case.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to 
the AOJ's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the AOJ); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  There is no indication 
that any notice deficiency reasonably affects the outcome of 
this case.  

The veteran's service treatment records, National Guard 
records, and VA treatment records, VA examinations, and 
various lay statements have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty, provided the rebuttable 
presumption provisions of § 3.307 are also satisfied.  38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2008).  

Evidence considered in rebuttal of service incurrence of a 
disease listed in 3.309 will be any evidence of a nature 
usually accepted as competent to indicate that time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  38 C.F.R. § 3.307(d) 
(2008).   The expression "affirmative evidence to the 
contrary" will not be require a conclusive showing, but such 
a showing as would in sound medical reasoning and in 
consideration of all the evidence of record, support a 
conclusion that the disease was not incurred in service.  Id.

Routine medical examinations dated in August 1980, December 
1983, September 1987, April 1991, November 1992, and August 
1997, associated with both service treatment records and 
National Guard medical records, do not reflect any 
complaints, diagnoses, or treatment for the shoulders.  
Service treatment records dated in December 2003 show that 
the veteran complained of right shoulder pain, which he 
related to a right shoulder injury 7 months prior.  The 
veteran reported soreness in the shoulder and neck since his 
injury.  He had full range of motion in the right shoulder 
and was diagnosed with acromioclavicular joint sprain.  
Service treatment records did not include a separation 
examination report.

In a November 2005 lay statement, the veteran described an 
injury to both shoulders which occurred in September 2003 
while he was playing flag football.  He indicated that 
December 2003 service treatment records incorrectly noted 
that the injury occurred 7 months prior.  He stated that 
there were no x-ray or MRI machines available at the medical 
facility he was seen at in service.  

A VA general medical examination was completed in April 2005.  
The veteran was diagnosed with shoulder strain initially 
occurring in May 2003 with no evidence to indicate that his 
shoulder had worsened beyond normal progression while on 
active duty.  

April 2005 VA x-rays of the bilateral shoulders show that the 
veteran had marked degenerative changes of the 
acromioclavicular joint, bilaterally.  Degenerative changes 
of the glenohumeral joint were also noted bilaterally.  The 
veteran was assessed with a possible subtle fracture of the 
right scapula.  Further evaluation with a bone scan was 
recommended.  An April 2005 bone scan of the whole body was 
normal.  The left scapula and left clavicle were noted to be 
normal; no fracture was identified. 

A May 2005 VA MRI of the bilateral shoulders reflects marked 
degenerative changes in the acromioclavicular joint.  At that 
time, the veteran gave a history of having injured his right 
shoulder in service in September 2003 playing flag football, 
and stated that the shoulder had been hurting ever since.  As 
to his left shoulder, the veteran reported that while he did 
not injure that shoulder, it started hurting around the same 
time as the right shoulder in service.  A June 2005 VA MRI of 
the bilateral shoulders shows that the veteran had 
significant degenerative changes of the acromioclavicular 
joint with edema.  He also had degenerative changes in the 
glenohumeral joint.  

A May 2006 VA opinion regarding the veteran's right shoulder 
shows that the claims file and service treatment records were 
available and reviewed.  No examination was indicated.  The 
examiner stated that the veteran had a history of bilateral 
shoulder pain.  He complained of increased right shoulder 
pain after an injury in May 2003 while playing football.  The 
examiner stated that x-rays at that time were essentially 
negative for any acute pathology.  The examiner opined that 
due to findings of symmetrical bilateral acromioclavicular 
joint degenerative joint disease, that this was an underlying 
condition in the veteran and was not at all associated with 
his shoulder injury in 2003.  She opined that it was not at 
least as likely as not that the veteran's right shoulder 
condition was related to his in-service injury. 

The veteran filed his June 2005 claim for service connection 
for a bilateral shoulder condition within one year of his 
separation from service.  Chronic diseases, including 
arthritis, shall be granted service connection although no 
otherwise established as incurred in service if manifested to 
a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2008). 

In the present case, the veteran had x-ray evidence of 
degenerative joint disease of the acromioclavicular and 
glenohumeral joints bilaterally, in April 2005.  The 
veteran's diagnoses were confirmed by MRI in May 2005 and 
June 2005.  X-ray and MRI evidence established a diagnosis of 
arthritis in the acromioclavicular and glenohumeral joints, 
bilaterally, within one year of the veteran's September 2004 
separation from service.  Therefore, the Board finds that 38 
C.F.R. § 3.309 regulations regarding presumptive service 
connection apply.      

The Board finds that the April 2005 VA examination and May 
2006 VA opinion are not sufficient to rebut presumptive 
service connection under 38 C.F.R. § 3.309(e).  According to 
United States Court of Appeals for Veterans Claims, "the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470 (1993).  The credibility and 
weight to be attached to these opinions is within the 
province of the Board.  Id.  

The April 2005 VA examiner diagnosed the veteran with a 2003 
right shoulder strain, but did not indicate a diagnosis of 
arthritis.  X-ray evidence was not reviewed in conjunction 
with the veteran's examination.  Although the May 2006 VA 
examiner indicated a review of the claims file; her report 
was inconsistent with findings in the medical record.  The 
examiner stated that the veteran had a history of bilateral 
shoulder pain and indicated that his degenerative joint 
disease was an underlying condition not associated with an 
in-service injury.  Notably, the earliest indication of any 
shoulder complaints of record, however, occurred at the time 
of the veteran's 2003 shoulder injury.  The examiner stated 
that x-rays at the time of the veteran's injury were 
essentially negative for any acute pathology; however, 
service treatment records do not include any x-ray evidence.  
The veteran denied having any x-rays or MRIs in service.  
Further, the Board notes that if symptomatology associated 
with the underlying pathology referred to by the May 2006 
examiner had its onset in service, service connection would 
still be in order regardless of whether such symptomatology 
was related to the 2003 inservice injury.  

As noted above, evidence considered in rebuttal of service 
incurrence of a disease listed in 3.309 will be any evidence 
of a nature usually accepted as competent to indicate that 
time of existence or inception of disease, and medical 
judgment will be exercised in making determinations relative 
to the effect of intercurrent injury or disease.  38 C.F.R. § 
3.307(d) (2008).  The Board, however, does not find that the 
record shows "affirmative evidence to the contrary" in that 
while the medical opinion of record does not relate the 
veteran's bilateral shoulder arthritis to the May 2003 
football injury, such opinion does not address whether the 
onset of such pathology otherwise had its onset in service 
given the presumptive provisions of the law and the close 
proximity of such findings to the veteran's military service.  
Thus, while the Board acknowledges that a conclusive showing 
of "affirmative evidence to the contrary" is not required, 
the record still must show that sound medical reasoning and a 
consideration of all the evidence of record, supports a 
conclusion that the disease was not incurred in service.  The 
Board does not find that the April 2005 VA examination and 
May 2006 VA opinion provide such evidence of a rebuttal of 
service incurrence with respect to the etiology of the 
veteran's degenerative joint disease.  The Board finds the 
veteran's statements regarding the onset and chronic nature 
of his bilateral shoulder pain to be credible in light of the 
service records, the post-service records including the 
documented x-rays findings of arthritis in both shoulders 
within one year of the veteran's service discharge, and the 
proximity of his claim to his service.  See 38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Thus, with the resolution of any reasonable doubt in the 
veteran's favor, the Board finds that a favorable disposition 
is in order in this case.

C.  Conclusion

Degenerative joint disease of the right and left shoulder, 
acromioclavicular and glenohumeral joints, manifested to a 
compensable degree within one year of the veteran's 
separation from service.  Therefore, presumptive service 
connection is warranted.  



ORDER

Service connection for degenerative joint disease of the 
right shoulder, acromioclavicular and glenohumeral joint, is 
granted.

Service connection for degenerative joint disease of the left 
shoulder, acromioclavicular and glenohumeral joint, is 
granted.




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


